Citation Nr: 0414811	
Decision Date: 06/09/04    Archive Date: 06/23/04

DOCKET NO.  00-17 358	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

1.  Entitlement to an increased evaluation for major 
depressive disorder, currently evaluated as 70 percent 
disabling.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

M. A. Herman, Counsel




INTRODUCTION

The veteran served on active duty from June 1976 to October 
1976.  This matter arises from a December 1999 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in San Juan, Puerto Rico, which assigned a 10 
percent disability evaluation for a mood disorder, after 
granting service connection for the same.  The veteran 
appealed the assigned rating.  By a rating action dated in 
October 2003, the 10 percent disability rating assigned for 
mood disorder was increased to 70 percent, effective from 
December 1999.  The October 2003 rating action also 
recharacterized the service-connected disability as major 
depressive disorder.  

In March 2003, the veteran filed an application (VA Form 21-
8940) for a total disability evaluation based on individual 
unemployability.  The issue of entitlement to a total 
disability evaluation based on individual unemployability is 
not inextricably intertwined with the issue currently on 
appeal.  The matter is therefore referred to the RO for the 
appropriate action.


FINDINGS OF FACT

1.  Prior to December 9, 1999, the veteran's service-
connected psychiatric disability was characterized as a mood 
disorder and resulted in occupational and social impairment 
with reduced reliability and productivity due to such 
symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships; however, there was no evidence of occupational 
and social impairment, with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, or 
mood, due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); and inability to establish and maintain effective 
relationships.

2.  Since December 9, 1999, the evidence of record has not 
demonstrated that the veteran's major depressive disorder has 
resulted in total occupational and social impairment, due to 
such symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to place; memory loss for names of 
close relatives, own occupation, or own name. 


CONCLUSIONS OF LAW

1.  The criteria for a 50 percent disability rating for major 
depressive disorder, but no greater, has been demonstrated 
for the period from May 19, 1999 through December 8, 1999.  
38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 
4.1, 4.2, 4.7, 4.10, 4.126, 4.130, Diagnostic Code 9434 
(2003).

2.  The criteria for a rating greater than 70 percent for 
major depressive disorder have not been met for the period 
since December 9, 1999.  38 U.S.C.A. §§ 1155, 5107(b) (West 
2002); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.7, 4.10, 4.126, 4.130, 
Diagnostic Code 9434 (2003).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

Duties to notify and assist

In November 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), which redefined VA's 
duty to assist, enhanced its duty to notify a claimant as to 
the information and evidence necessary to substantiate a 
claim, and eliminated the well-grounded-claim requirement.  
See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 
2002); 38 C.F.R. §§ 3.102, 3.156, 3.159, and 3.326 (2003) 
(regulations implementing the VCAA).  This change in the law 
is applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
and not yet final as of that date.  38 U.S.C.A. § 5107 note 
(Effective and Applicability Provisions) (West 2002); see 
also Karnas v. Derwinski, 1 Vet. App. 308 (1991).  

The Act and the implementing regulations provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim, unless there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  VA also is required to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of this VCAA-duty-to-notify-notice, VA is required to 
specifically inform the claimant which portion of the 
information and evidence, if any, is to be provided by the 
claimant and which portion, if any, VA will attempt to obtain 
on behalf of the claimant.

The United States Court of Appeals for Veterans Claims (CAVC) 
recently held, in part, that a notice as required by 38 
U.S.C.A. § 5103(a), must be provided to a veteran before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  See Pelegrini v. 
Principi, 17 Vet. App. 412 (2004).  In the present case, the 
initial AOJ decision was made prior to November 9, 2000, the 
date the VCAA was enacted.  However, the Board finds that any 
defect with respect to the VCAA notice requirement in this 
case was harmless error for the reasons specified below.  

In the present case, the veteran's substantially complete 
claim for secondary service connection for depression was 
received as of May 1999.  Thereafter, by a December 1999 
rating decision, the RO adjudicated the claim.  Only after 
that rating decision was promulgated did the RO, in a letter 
sent in March 2003, provide notice to the claimant regarding 
what information and evidence is needed to substantiate his 
claim, as well as what information and evidence must be 
submitted by the claimant, what information and evidence will 
be obtained by VA, and the need for the claimant to submit 
any evidence in his possession that pertains to the claim.  
Yet during the course of his appeal, the veteran was also 
sent a notice of a rating decision in December 1999, a 
statement of the case in June 2000, and a supplemental 
statement of the case in October 2003.  All these actions and 
documents - collectively - listed and/or discussed the 
evidence considered, the legal criteria for determining 
whether the veteran's claim could be granted, and the 
analysis of the facts as applied to those criteria, thereby 
abundantly informing the veteran of the information and 
evidence necessary to substantiate his claim.  

However, because the VCAA notice letter was not provided to 
the veteran prior to the initial AOJ adjudication considering 
the claim, the timing of the notice does not comply with the 
express requirements of the law as found by the CAVC in 
Pelegrini.  While the CAVC did not address whether, and, if 
so, how, the Secretary can properly cure a defect in the 
timing of the notice, it did leave open the possibility that 
a notice error of this kind may be non-prejudicial to a 
claimant.  

The CAVC in Pelegrini found, on the one hand, that the 
failure to provide the notice until after a claimant has 
already received an initial unfavorable AOJ determination, 
i.e., a denial of the claim, would largely nullify the 
purpose of the notice and, as such, prejudice the claimant by 
forcing him or her to overcome an adverse decision, as well 
as substantially impair the orderly sequence of claims 
development and adjudication.  Id.  On the other hand, the 
CAVC acknowledged that the Secretary could show that the lack 
of a pre-AOJ decision notice was not prejudicial to the 
appellant.  Id. ("The Secretary has failed to demonstrate 
that, in this case, lack of such a pre-AOJ-decision notice 
was not prejudicial to the appellant.") 

In light of these two findings on prejudice, the Board finds 
that the CAVC in Pelegrini has left open the possibility of a 
notice error being found to be non-prejudicial to a claimant.  
To find otherwise would require the Board to remand every 
case for the purpose of having the AOJ provide a pre-initial 
adjudication notice.  The only way the AOJ could provide such 
a notice, however, would be to vacate all prior 
adjudications, as well as to nullify the notice of 
disagreement and substantive appeal that were filed by the 
appellant to perfect the appeal to the Board.  This is not a 
reasonable construction of section 5103(a).  There is no 
basis for concluding that harmful error occurs simply because 
a claimant receives VCAA notice after an initial adverse 
adjudication.  

Moreover, while strictly following the express holding in 
Pelegrini would require the entire rating process to be 
reinitiated when notice was not provided prior to the first 
agency adjudication, this could not have been the intention 
of the CAVC, otherwise it would not have taken "due account 
of the rule of prejudicial error" in reviewing the Board's 
decision.  See 38 U.S.C.A. § 7261(b)(2); see also Conway v. 
Principi, 353 F.3d 1369 (U.S. App., 2004) (There is no 
implicit exemption for the notice requirements contained in 
38 U.S.C.A. § 5103(a) from the general statutory command set 
forth in section 7261(b)(2) that the VCAA shall "take due 
account of the rule of prejudicial error.")  

In reviewing AOJ determinations on appeal, the Board is 
required to review the evidence of record on a de novo basis 
and without providing any deference to the AOJ's decision.  
As provided by 38 U.S.C.A. § 7104(a), all questions in a 
matter which under 38 U.S.C.A. § 511(a) are subject to 
decision by the Secretary shall be subject to one review on 
appeal to the Secretary, and such final decisions are made by 
the Board.  Because the Board makes the final decision on 
behalf of the Secretary with respect to claims for veterans 
benefits, it is entirely appropriate for the Board to 
consider whether the failure to provide a pre-AOJ initial 
adjudication constitutes harmless error, especially since an 
AOJ determination that is "affirmed" by the Board is 
subsumed by the appellate decision and becomes the single and 
sole decision of the Secretary in the matter under 
consideration.  See 38 C.F.R. § 20.1104.  There simply is no 
"adverse determination," as discussed by the CAVC in 
Pelegrini, for the appellant to overcome.  Similarly, a 
claimant is not compelled under 38 U.S.C.A. § 5108 to proffer 
new and material evidence simply because an AOJ decision is 
appealed to the Board.  Rather, it is only after a decision 
of either the AOJ or the Board becomes final that a claimant 
has to surmount the reopening hurdle.  

The VCAA requires that the duty to notify be satisfied, and 
that claimants be given the opportunity to submit information 
and evidence in support of their claims.  Once this has been 
accomplished, all due process concerns have been satisfied.  
See Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. 
Brown, 9 Vet. App. 553 (1996); see also 38 C.F.R. § 20.1102 
(harmless error).  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
While the notice letter provided to the veteran in March 2003 
was not given prior to the first AOJ adjudication of the 
claim on appeal, the notice was provided by the AOJ prior to 
its reconsideration of the veteran's claim in the October 
2003 statement of the case, and the content of the notice 
letter fully complied with the requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b).  The veteran has been 
provided with every opportunity to submit evidence and 
argument in support of his claim, and to respond to VA 
notices.  Therefore, not withstanding Pelegrini, to decide 
the claim would not be prejudicial error to the claimant.  

VA must make reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a); 38 C.F.R. § 3.159(c), (d).  Such 
assistance includes making every reasonable effort to obtain 
relevant records (including private and service medical 
records and those possessed by VA and other Federal agencies) 
that the veteran adequately identifies to the Secretary and 
authorizes the Secretary to obtain.  38 U.S.C.A. § 5103A(b) 
and (c); 38 C.F.R. § 3.159(c)(1-3).  During the course of 
this appeal, the RO has obtained and reviewed numerous VA 
medical records and written statements from the veteran.  The 
Board has also had numerous documents translated from Spanish 
to England to insure that all the evidence of record could be 
fully considered.  The veteran has not indicated that there 
are any outstanding records pertinent to his claim.  

Assistance may also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on a claim.  38 
U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  The record 
shows the veteran has been afforded multiple VA psychiatric 
examinations in order to ascertain the severity of his 
service-connected major depressive disorder.

The applicable requirements of the VCAA have been 
substantially met by the RO, and there are no areas in which 
further development may be fruitful.  Aspects of this appeal 
have been pending for over five years.  There would be no 
possible benefit to remanding the claim, or to otherwise 
conduct any other development.  See Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991) (strict adherence to requirements 
in the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the appellant); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the appellant are to be avoided).  

Analysis

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity. 38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R., Part 4 (2003).  Separate diagnostic codes identify 
the various disabilities. 38 C.F.R. § 4.1 (2003) requires 
that each disability be viewed in relation to its history and 
that there be emphasis upon the limitation of activity 
imposed by the disabling condition.  38 C.F.R. § 4.2 (2003) 
requires that medical reports be interpreted in light of the 
whole recorded history, and that each disability must be 
considered from the point of view of the veteran working or 
seeking work.  38 C.F.R. § 4.7 (2003) provides that, where 
there is a question as to which of two disability evaluations 
shall be applied, the higher evaluation is to be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating. Otherwise, the lower rating is to 
be assigned.

The regulations do not give past medical reports precedence 
over current findings.  Francisco v. Brown, 7 Vet. App. 55, 
58 (1994).  While the evaluation of a service-connected 
disability requires a review of the appellant's medical 
history with regard to that disorder, the CAVC has held that, 
where entitlement to compensation has already been 
established, and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Id.; 38 C.F.R. §§ 4.1, 4.2 (2003).  

An evaluation of the level of disability present also 
includes consideration of the functional impairment of the 
veteran's ability to engage in ordinary activities, including 
employment.  38 C.F.R. § 4.10 (2003).

At the time of an initial rating, separate, or staged, 
ratings can be assigned for separate periods of time based on 
the facts found.  Fenderson v. West, 12 Vet. App. 119 (1999).

The criteria for evaluating a major depressive disorder are 
found at 38 C.F.R. Part 4, Diagnostic Code 9434 (2003).  A 10 
percent evaluation may be assigned for occupational and 
social impairment due to mild or transient symptoms, which 
decrease work efficiency and ability to perform occupational 
tasks only during periods of significant stress, or symptoms 
controlled by continuous medication.

A 30 percent rating may be assigned for occupational and 
social impairment with occasional decrease in work efficiency 
and intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and normal conversation), due to 
such symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, mild memory loss (such as forgetting names, 
directions, or recent events).

A 50 percent rating may be assigned for occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.

A 70 percent rating, may be assigned for occupational and 
social impairment, with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood, 
due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); inability to establish and maintain effective 
relationships.

The next and highest rating, a 100 percent scheduler 
evaluation, contemplates total occupational and social 
impairment, due to such symptoms as: gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.  

It is further noted that the nomenclature employed in the 
portion of VA's Schedule for Rating Disabilities ("the 
Schedule") that addresses service-connected psychiatric 
disabilities is based upon the Diagnostic and Statistical 
Manual of Mental Disorders, Fourth Edition, of the American 
Psychiatric Association (also known as "the DSM-IV"). 38 
C.F.R. § 4.130 (2003).  The DSM-IV contains a GAF scale, with 
scores ranging between zero and a 100 percent, representing 
the psychological, social, and occupational functioning of an 
individual on a hypothetical continuum of mental health-
illness.  The higher the score, the better the functioning of 
the individual.  For instance, GAF scores ranging between 61 
and 70 are warranted when there are some mild symptoms (e.g., 
depressed mood and mild insomnia), or some difficulty in 
social, occupational, or school functioning (e.g., occasional 
truancy, or theft within the household), but when the 
individual is functioning pretty well and has some meaningful 
interpersonal relationships. GAF scores ranging between 51 
and 60 are assigned when there are moderate symptoms (like 
flat affect and circumstantial speech, and occasional panic 
attacks), or moderate difficulty in social, occupational, or 
school functioning (e.g., few friends, conflicts with peers 
or co-workers). GAF scores ranging between 41 and 50 are 
assigned when there are serious symptoms (e.g., suicidal 
ideation, severe obsessional rituals, frequent shoplifting), 
or any serious impairment in social, occupational, or school 
functioning (e.g., no friends, unable to keep a job).  
American Psychiatric Association's Diagnostic and Statistical 
Manual of Mental Disorders (4th. ed., 1994).

The veteran filed a claim for secondary service connection 
for depression in May 1999.  He stated his "nervous 
condition" interfered with this ability to work.  

Medical records from the San Juan VA Medical Center (VAMC), 
Ponce VA Outpatient Center (VAOC), the Centro de Salud Mental 
de Cayey, and American Psych Systems were associated with the 
claims folder.  Dated between June 1992 and June 2002, those 
records document the veteran's treatment for multiple 
disabilities, to include psychiatric problems.  A January 
1999 treatment note from the mental health unit at the San 
Juan VAMC shows that veteran complained of "sadness" during 
the holidays.  He said he was intolerant of noise during the 
recent festivities.  He was polite, cooperative, spontaneous, 
relevant, and coherent.  He was not illogical.  His mood was 
mildly depressed.  There was no evidence of hallucinations 
other than hearing his name being called.  He denied 
delusions and homicidal or suicidal ideation.  The veteran 
reported that he had benefited from sleep hygiene and stress 
management.  

An August 1999 treatment report shows that the veteran was 
seen for complaints of increased anxiety.  He was noted to be 
in an anxious mood with constricted affect.  He was illogical 
at times.  There were also indications of poor judgment and 
insight.  There was no evidence of active hallucinations, 
delusions, or homicidal or suicidal ideation.  Similar 
findings were made when the veteran was seen in December 
1999.  His primary complaint related to his service-connected 
left arm disability. 

When he was seen in March 2000, the veteran presented himself 
as relevant, polite, cooperative, and coherent.  There was 
still evidence of him being illogical and having an irritable 
mood with constricted affect.  While there was evidence of 
poor reality testing, there was no evidence of active 
hallucination, delusions, or suicidal or homicidal ideation.  
With the exception of poor judgment and insight, the 
veteran's cognitive functions were well preserved.  

A July 2001 examination report from American Psychiatric 
Systems shows that the veteran was diagnosed as being 
diagnosed as having recurrent major depression with a GAF 
score of 55.   A November 2001 progress note indicates that 
the veteran had become "quite anxious" and "desperate."  
He complained of insomnia, family problems, loss of appetite, 
and auditory hallucinations.  He demonstrated a lack of 
concentration and unstructured thoughts of death.  Treatment 
was not effective.  The diagnosis was severe, recurrent, 
major depression with psychotic features.  Similar findings 
were made in subsequent clinical records.

Also for consideration are the reports of VA psychiatric 
examinations conducted in September 1999 and April 2003.  At 
his September 1999 examination, the veteran appeared 
adequately dressed and groomed.  He was alert and aware of 
the interview.  While he was apprehensive and somewhat 
restless, the veteran was in contact with reality.  He 
answered when questioned.  His answers were relevant and 
coherent.  There was no evidence of suicidal ideation, 
hallucinations or delusion, but there were some indications 
of referential thinking.  He described feelings of 
helplessness and some degree of hopelessness.  He described 
irritability, anxiety, depression, and decreased sleep.  The 
affect he displayed was fairly adequate.  The veteran was 
oriented to person, place, and time.  His memory was adequate 
and his intellectual functioning was average.  The diagnosis 
was mood disorder secondary to left shoulder disability.  He 
was assigned a score of 55 to 60 on the GAF scale.

At his April 2003 VA psychiatric examination, the veteran 
complained of depression, irritability, loss of interest for 
daily living activities, loss  of energy with insomnia, 
inability to feel or pursue pleasure including sex, inability 
to concentrate, and anxiety restlessness and tension.  He 
reportedly had not worked since 1981 due to his service-
connected mental and physical disability.  He had been 
married for 35 years, had 3 sons and currently lived with his 
wife; no marital problems were reported.  He appeared well 
nourished and appropriately dressed with good hygiene.  He 
was cooperative but apathetic.  While he was not spontaneous, 
the veteran did establish eye contact.  He was alert and in 
contact with reality.  There was evidence of moderate 
psychomotor retardation.  There were no tics, tremors, or 
involuntary movements.  His thought pattern was coherent and 
logical.  There was no looseness of association or evidence 
of disorganized speech.  There was also no evidence of 
hallucinations or delusions.  The veteran did not have any 
phobias, obsessions, or suicidal ideas.  His mood was 
depressed.  His affect was constricted and appropriate.  He 
was oriented to person and place but partially disoriented in 
time.  His memory for recent, remote, and immediate events 
was intact.  The veteran's abstraction capacity was impaired.  
His concentration, judgment, and insight were poor.

The diagnosis was severe, recurrent, major depressive 
disorder.  The veteran was assigned a score of 50 on the GAF 
scale.

Based on the above evidence, the Board finds that a rating of 
50 percent for the veteran's depressive disorder is 
appropriate for the period prior to December 9, 1999.  The 
evidence of record during this period shows that the veteran 
was assigned a GAF score between 55 and 60, which is 
indicative of moderate symptoms.  He also demonstrated 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; 
impaired judgment; impaired abstract thinking; disturbances 
of motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships.  The 
Board finds that this symptomatology more closely 
approximates the criteria to support a 50 percent disability 
rating.  

However, the assignment of a disability rating in excess of 
50 percent for the major depressive disorder is not warranted 
for the period prior to December 9, 1999.  There is simply no 
evidence of occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); and inability to establish and 
maintain effective relationships

For the period since December 9, 1999, the Board finds that 
the symptoms of the veteran's major depressive disorder do 
not more closely approximate the criteria for a 100 percent 
disability rating.  The veteran's most recent GAF score is 
50, which is indicative of serious symptoms.  He has not 
worked for more than 20 years and exhibits serious 
symptomatology, but he remains married to his wife of 35 
years, with no reported marital problems.  Further, while 
there is some evidence that he experiences occasional 
auditory hallucinations and partial disorientation to time, 
the veteran has not exhibited such symptoms as persistent 
delusions or hallucinations; gross impairment in thought 
processes or communication; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
place; memory loss for names of close relatives, own 
occupation, or own name.  The veteran's symptoms, as 
described by the medical evidence, more closely approximate 
the criteria for a 70 percent evaluation, and the veteran's 
major depressive disorder does not warrant a higher rating.  
38 C.F.R. § 4.130, DC 9435 (2003).


ORDER

Entitlement to a disability rating of 50 percent for major 
depressive disorder is granted for the period from May 19, 
1999 through December 8, 1999, subject to the criteria 
governing payment of monetary benefits.

Entitlement to an disability evaluation in excess of 70 
percent for service-connected major depressive disorder, 
since December 9, 1999, is denied.


	                        
____________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



